internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-125014-00 cc ita b6 district field operations taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer tax_year x tax_year y amount a dollar_figure amount b dollar_figure amount c dollar_figure amount d dollar_figure amount e dollar_figure amount f dollar_figure amount g dollar_figure amount h dollar_figure issues should the sec_481 adjustment required as a result of tam-125014-00 taxpayer’s change in its method_of_accounting for interest on nonperforming loans include interest that was uncollectible at the beginning of the year_of_change what is the proper method of valuing collateral for purposes of determining whether interest is uncollectible and the extent to which debt is worthless is the amount of the code sec_481 adjustment deducted by taxpayer in the year_of_change as partially worthless_debt limited to the amount of the adjustment included in income in that year conclusions the code sec_481 adjustment required as a result of taxpayer’s change in its method_of_accounting for interest on nonperforming loans should not include interest that was uncollectible at the beginning of the year_of_change for purposes of determining whether interest is uncollectible and the extent to which debt is worthless collateral should be valued at fair_market_value determined without regard to estimated sales costs or an estimated reduction in amount_realized due to a possible distress sale our resolution of the first two issues renders the third issue moot facts taxpayer is a bank that uses an overall accrual_method of accounting and holds nonperforming loans that are mostly commercial real_estate loans in early tax_year y taxpayer received a letter_ruling granting it permission to change its method_of_accounting for interest on nonperforming loans taxpayer’s prior method conformed to the method used for regulatory purposes under that method if a loan payment was more than days past due taxpayer ceased accruing interest on the loan and reversed previously accrued interest under the new method taxpayer was required to accrue interest until either the particular loan is charged off or the interest is determined to be uncollectible the letter_ruling further provided that in determining whether interest on a loan was uncollectible taxpayer was required to substantiate taking into account all the facts and circumstances that it has no reasonable expectation of payment of the interest the new method_of_accounting became effective with tax_year x code sec_481 provides that a taxpayer making a change_of_accounting_method must take into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted taxpayer calculated its sec_481 adjustment as amount a taxpayer maintains that interest on nonperforming loans that had not been reported under its prior method tam-125014-00 was required to be included in the sec_481 adjustment if neither a charge off nor a determination of uncollectibility of interest had been made prior to tax_year x of the entire code sec_481 adjustment taxpayer deducted amount b in tax_year x as partially worthless_debt taxpayer based its deductions on a study that compared the amount of principal and interest owed on a loan with the value of the collateral securing the loan the exam division takes the position that of the amount deducted amount c was uncollectible prior to tax_year x should not have been part of the sec_481 adjustment and was therefore improperly deducted the exam division further contends that another amount d was improperly deducted because taxpayer used a faulty methodology in valuing the collateral for loans essentially the exam division contends that list prices or appraisal values should be used whereas taxpayer used an approach that takes into account a number of factors such as estimated sales costs and an estimated reduction in amount_realized due to a possible distress sale taxpayer was permitted to report its code sec_481 adjustment over a six-year spread period as an alternative to its position stated above the exam division contends that any partial bad_debt deductions for tax_year x attributable to the adjustment should be limited to amount e the portion of the adjustment that was reported in that year finally in tax_year x taxpayer accrued amount f of interest on nonperforming loans pursuant to its new method_of_accounting it also deducted amount g of this amount as partially worthless_debt in the same year the exam division has disallowed amount h of this amount on the theory that taxpayer improperly valued the collateral securing its loans law and analysis issue the first issue is whether the code sec_481 adjustment required as a result of taxpayer’s change in its method_of_accounting for interest on nonperforming loans should include interest that was uncollectible at the beginning of the year_of_change under taxpayer’s prior accounting_method taxpayer stopped accruing interest on nonperforming loans when the particular loan was placed in nonaccrual status for regulatory purposes ie days after payments on the loan became overdue under its new accounting_method taxpayer continues accruing interest on any nonperforming_loan until either the loan is worthless under code sec_166 and charged off as a bad_debt or the interest is determined to be uncollectible in order for interest to be determined uncollectible taxpayer must substantiate taking into account all the facts tam-125014-00 and circumstances that it has no reasonable expectation of payment of the interest this substantiation requirement is applied on a loan by loan basis since the early 1990s coordinated issue papers prepared by the service’s industry specialization program isp teams on commercial banks and savings and loan institutions have provided industry guidance on the accrual of interest on nonperforming loans in addition revproc_99_49 1999_2_cb_725 provides an automatic procedure for a taxpayer to change its method_of_accounting for interest on nonperforming loans to comply with code sec_451 and sec_1_451-1 of the income_tax regulations this automatic procedure is effective for tax years ending on or after date before the automatic procedure took effect cc ita and later cc fip routinely issued consent letters allowing taxpayers to make this type of method change in general the code sec_481 adjustment required for this type of method change is the amount of interest on the taxpayer’s nonperforming loans outstanding as of the beginning of the year_of_change that should have been accrued under the taxpayer’s new method in accordance with sec_451 and sec_1_451-1 of the regulations and was not accrued the issue in the present case is whether that sec_481 adjustment may include interest that is uncollectible as of the beginning of the year_of_change we conclude that the sec_481 adjustment may not include such interest code sec_481 provides that in computing a taxpayer’s taxable_income for the tax_year for which there has been a change in method_of_accounting there shall be taken into account those adjustments that are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted sec_1_481-1 of the regulations provides that the term adjustments as used in code sec_481 has reference to the net amount of the adjustments required by sec_481 in the case of a change in over-all method_of_accounting such as from the cash_receipts_and_disbursements_method to an accrual_method the term net amount of the adjustments means the consolidation of adjustments whether the amounts thereof represent increases or decreases in items of income or deductions arising with respect to balances in various accounts such as inventory accounts_receivable and accounts_payable at the beginning of the taxable_year of the change in method_of_accounting in effect a code sec_481 adjustment represents the aggregate amount of net_income or expense that would have been reported in years prior to the year_of_change if the taxpayer had been on the new method in such prior years accordingly the amount of a taxpayer’s sec_481 adjustment is generally computed at the beginning of the year_of_change by comparing the amounts of income and or expense the taxpayer reported under its prior method and the amounts that the taxpayer would have reported tam-125014-00 if the taxpayer had used the new method in prior years see sec_1_481-1 of the regulations thus in order to properly compute its code sec_481 adjustment taxpayer was required to compare for nonperforming loans outstanding at the beginning of the year_of_change the amount of qualified_stated_interest it reported under its prior method and the amount of qualified_stated_interest it would have reported if it had used the new method in prior years under taxpayer’s new method qualified_stated_interest does not properly accrue if it is uncollectible when the right to receive it arises it is not appropriate to include qualified_stated_interest in income in anticipation of receipt if there is no reasonable expectation of receipt see revrul_80_361 1980_2_cb_164 moreover under taxpayer’s new method all relevant facts and circumstances must be taken into account to ascertain whether there is a reasonable expectation of receipt the collectibility or uncollectibility of interest may not be assumed but must be determined in fact sec_5a of the appendix of revproc_99_49 specifically provides that a taxpayer that is a bank may file for automatic consent to change its accounting_method if under the taxpayer’s prior accounting_method the taxpayer fails to properly accrue qualified_stated_interest on nonperforming loans under sec_451 and sec_1 a of the regulations under revproc_99_49 the taxpayer’s resulting sec_481 adjustment is equal to the amount of qualified_stated_interest on the taxpayer’s nonperforming loans outstanding as of the beginning of the year_of_change that should have been accrued under sec_451 and sec_1_451-1 and was not accrued interest for which the taxpayer as of the beginning of the year_of_change has no reasonable expectation of payment is not taken into account in determining the amount of the sec_481 adjustment in its submission taxpayer represents that it computed its code sec_481 adjustment using the information and facts that existed as of the beginning of the year_of_change however taxpayer’s statement does not include a representation that it had performed an analysis to determine whether interest that had not accrued under its prior method would have accrued under its new method instead taxpayer admits that it did not perform such an analysis when it states it was not inappropriate for taxpayer to accrue the interest and include it in the sec_481 adjustment because taxpayer had no reason to believe that the interest was not collectible as such an analysis had not been performed issue the second issue raised in the technical_advice request involves the value of collateral as a factor in determining the extent to which loans secured_by the collateral are worthless and whether interest due on those loans is collectible taxpayer a bank using an overall accrual_method of accounting held nonperforming loans that were tam-125014-00 mostly commercial real_estate loans in assessing the extent to which the loans were worthless and whether interest due on the loans was collectible taxpayer took into account various factors including an estimated value of the collateral taxpayer’s methodology for valuing collateral included discounting the appraised value or list price of property for estimated sales costs and an estimated reduction in amount_realized due to a possible distress sale under sec_166 of the code a taxpayer may deduct any debt that becomes worthless within the taxable_year sec_1_166-2 of the regulations provides guidance in determining whether a debt is worthless specifically sec_1_166-2 provides the following general_rule in determining whether a debt is worthless in whole or in part the district_director will consider all pertinent evidence including the value of the collateral if any securing the debt and the financial condition of the debtor as taxpayer in the present case agrees the phrase the value of the collateral in sec_1_166-2 means the fair_market_value of the collateral in 411_us_546 the united_states supreme court defined the fair_market_value of property for federal tax purposes that definition is as follows the fair_market_value of property is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts u s pincite quoting sec_20_2031-1 of the estate and gift_tax regulations in cartwright the supreme court noted that this willing buyer-willing seller test of fair_market_value is nearly as old as the federal income estate and gifts taxes themselves u s pincite thus fair_market_value is the price at which property would change hands between a willing buyer and willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts the foregoing definition of fair_market_value does not permit consideration of estimated sales costs or an estimated reduction in amount_realized due to a possible distress sale taxpayer’s approach not only violates the supreme court’s definition of fair_market_value but also has the effect of allowing current deductions for future costs that may never be incurred under sec_1_461-1 of the regulations an accrual_method taxpayer generally may not take into account a liability until all the events have occurred that establish the fact of the liability the amount of the liability can be tam-125014-00 determined with reasonable accuracy and economic_performance has occurred with respect to the liability allowing hypothetical sales costs to reduce fair_market_value would result in improper determinations of worthlessness that would in effect produce current deductions for costs that are uncertain and speculative like other costs sales costs are taken into account only when actually incurred in accordance with sec_1_461-1 taxpayer’s approach also contradicts sec_1_166-6 of the regulations which provides rules for determining bad_debts on the sale of mortgaged or pledged property under sec_1_166-6 if such property is sold for less than the amount of the debt and the debt remaining unsatisfied after the sale is uncollectible that remaining debt is deductible in the year it becomes worthless under sec_1_166-6 if mortgaged or pledged property is bought in by the creditor gain_or_loss to the creditor is measured by the difference between the fair_market_value of the property and any obligations of the debtor that are applied to the purchase or bid price of the property for this purpose however sec_1_166-6 specifically provides that the fair_market_value of property is presumed to be the amount for which the creditor bids it in thus the regulations contemplate that the creditor will bid the fair_market_value of the property and that the creditor’s bad_debt deduction will represent the excess of its basis in the debt over that fair_market_value moreover sec_1_166-6 gives the creditor a fair_market_value basis in the property accordingly if the amount the creditor realizes from the property’s disposition is less than fair_market_value because of sales costs or a distress sale a loss generally would be recognized at that time in sum taxpayer should not be permitted to reduce the estimated fair_market_value of collateral securing its loans to reflect estimated sales costs or an estimated reduction in amount_realized due to a possible distress sale such reductions violate the supreme court’s definition of fair_market_value and they also contradict the requirements of sec_1_461-1 of the regulations on the timing of costs and sec_1_166-6 on the sale of mortgaged or pledged property we note that a single federal district_court has allowed the estimated fair_market_value of collateral to be reduced by possible future costs of foreclosure and sale 943_fsupp_1191 w d mo for the reasons outlined above we believe that conclusion is incorrect as a matter of law and should not be followed by the service issue the third issue we decide is whether the amount of the code sec_481 adjustment deducted by taxpayer in year x as partially worthless_debt is limited to the amount of the adjustment included in income in that year because of the manner in which the first two issues have been decided this issue is moot tam-125014-00 caveat s a copy of this technical_advice_memorandum is to be given to taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
